Citation Nr: 1209187	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  07-27859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for fatigue, also claimed as asthma, including as due to an undiagnosed illness.  

3.  Entitlement to service connection for facial numbness.

4.  Entitlement to service connection for bilateral loss of vision.

5.  Entitlement to service connection for hypertensive vascular disease, also claimed as hypertension.

6.  Entitlement to service connection for a gastrointestinal disorder.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for peripheral neuropathy of the upper extremities, also claimed as joint pain and numbness.

9.  Entitlement to service connection for a left shoulder disorder.

10.  Entitlement to service connection for a left elbow disorder, including degenerative joint disease.

11.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from January to June 1990, from February to June 1993, and from February 2005 to June 2006.  He has additional unverified active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from December 2006 and subsequent rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).


Other claims the Veteran also appealed - for service connection for traumatic brain injury (TBI) with post-concussion syndrome, 
post-traumatic headaches, and dizziness, claimed as brain injury, were granted in a September 2010 rating decision during the pendency of this appeal.  And claims for posttraumatic stress disorder (PTSD), adjustment disorder, memory loss, and insomnia were granted in a subsequent June 2011 rating decision.  The Veteran has not, in response, separately appealed the ratings or effective dates assigned for these disabilities, so these claims are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date). 

And as for the remaining claims that are still before the Board, they require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran may be awarded service connection for these claimed disabilities by showing they are results of diseases or injuries incurred in or aggravated by his active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires having:  (1) competent and credible evidence confirming he has these claimed disabilities - or, at the very least, showing he has at some point since the filing of these claims; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or etiological link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or use of the word "chronic."  If chronicity in service is not established or legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Certain conditions are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption also only applies to AD, not ACDUTRA or INACDUTRA, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA, only AD.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

For disabilities instead claimed to be manifestations of undiagnosed illness stemming from service in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established on a presumptive basis alternatively under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, pending confirmation of such service and if it is shown the Veteran meets the requirements of this statute and regulation.

According to this statute and regulation, service connection may be warranted for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i), as amended effective December 29, 2011.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on this presumptive basis only for disability arising in Persian Gulf War Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  The disability must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory test.  38 C.F.R. § 3.317(a)(1)(ii).  In essence, compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis. 


Although this Veteran is a Persian Gulf War Veteran, the medical evidence of record is insufficient to determine whether he has chronic fatigue or respiratory disability that qualifies for presumptive service connection.  There are diagnoses of bronchial asthma in his post-service treatment records; however, an August 2006 VA general medical examination diagnosed "unspecified respiratory condition."  This is an ambiguous diagnosis and resultantly insufficient to determine whether the Veteran has the type of qualifying chronic disability contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  So in light of this, the Board finds it especially necessary to obtain further medical comment concerning these claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

Regarding the claim for hypertensive vascular disease, hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).

Hypertension is one of the conditions already alluded to that may be presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year of discharge from service, although as mentioned this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

The minimum compensable rating of 10 percent for hypertension requires diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101. 


The Veteran was diagnosed with hypertensive vascular disease and given 
anti-hypertension medication (hydrochlorothiazide) in April 2007, within one year of separating from service - that is, within one year of concluding his AD service in June 2006.  So medical comment also is needed concerning the date of onset and origin of his hypertension, especially considering that he had other contemporaneous service that was not always on AD, but instead on ACDUTRA and INACDUTRA.  And while service connection is permissible for disability due to disease or injury incurred in or aggravated by AD and ACDUTRA service, it is only permission for disability due to injury - not disease - while on INACDUTRA.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 1131; 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins, 1 Vet. App. at 478.

Accordingly, this case is REMANDED for the following additional development and consideration:

1.  If still available, return the claims files (c-files) to the August 2006 VA compensation examiner and give him an opportunity to review the records again regarding the Veteran's claim for respiratory disability.  If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from someone else equally qualified.  In this eventuality, however, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested additional medical comment can be provided just with review of the c-files.

Based on this additional review of the claims files and, if necessary, objective clinical evaluation, the examiner is asked to clarify all current respiratory disorders by specifying the present diagnoses, including insofar as determining whether any current respiratory impairment represents one of the three types of qualifying chronic disabilities contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA has determined in this statute and regulation warrants a presumption of service connection.  To this end, the examiner should consider the diagnoses of bronchial asthma in the Veteran's post-service treatment records versus the diagnosis of "unspecified respiratory condition" at the conclusion of the August 2006 VA general medical examination.

If it is determined the Veteran's claimed respiratory impairment is a manifestation of a qualifying chronic disability of the types mentioned (the three above), then a medical nexus opinion regarding its origin is not required because, absent evidence to the contrary, there is a presumption of service connection, including in this instance a presumption this qualifying chronic disability is due to exposure to air toxins during his Persian Gulf War service.

But if this instead is determined not to be the case, then assuming there is an underlying diagnosis such as bronchial asthma to account for his respiratory complaints and symptoms, a medical nexus opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) this current respiratory disability is related or attributable to his military service or dates back to his service.

When providing this opinion, it is essential the examiner discuss the underlying medical rationale, if necessary citing to specific evidence in the file.

2.  Also schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's hypertension.  The claims file and a copy of this remand must be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing and evaluation should be performed.

Based on the history of this disease, review of the file, and the results of the physical examination, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's hypertension is related to his military service or dates back to his service.  And in commenting on the history of the hypertension, the examiner should consider the finding of hypertensive vascular disease in April 2007 and resultant need for medication (hydrochlorothiazide) at that time to treat it in determining whether hypertension initially had manifested to a compensable degree of at least 10-percent disabling within the initial post-service year - meaning by June 2007 since the Veteran's most recent period of AD service had ended in June 2006, to in turn warrant presuming the hypertension was incurred during that service.

When providing this opinion, it is essential the examiner discuss the underlying medical rationale, if necessary citing to specific evidence in the file.

3.  Then readjudicate the claims in light of this and any other additional evidence (including any that needs to be translated from Spanish into English).  If claims continue to be denied, send the Veteran and his representative a supplemental statement of the case concerning the claims and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

